Exhibit 10.4

 

       
THE CONSTELLATION BRANDS UK SHARESAVE SCHEME
 
Changes to Scheme name and to limit (Rule 10.1) to reflect change of Company
name
and stock split approved by Revenue on 25 March 2002
 
Board resolved to amend limit in Rule 10.1 further with effect from May 13 2002
(subject to Revenue approval which was obtained on 1 May 2002)
 
Changes to limit (Rule 10.1) to remove discretion to exceed the cap on the
number of
shares with consequent changes to rules 4.1 and 5.1 (subject to Inland Revenue
and
Company Stockholder approvals, which were obtained
on 4 May 2006 and 27 July 2006, respectively)
 
     



 


 


 


 


 


 


 


 
Date adopted: 29 October 1999
 
Inland Revenue ref: SRS 2318
 



--------------------------------------------------------------------------------


 


CONTENTS
 
Clause
 
Page
 
1.
 
DEFINITIONS AND INTERPRETATION
.........................................................................
 
1
 
2.
 
ELIGIBILITY
....................................................................................................................
 
2
 
3.
 
GRANT OF OPTIONS
......................................................................................................
 
3
 
4.
 
LIMIT
...............................................................................................................................
 
6
 
5.
 
EXERCISE OF OPTIONS
..................................................................................................
 
6
 
6.
 
TAKEOVER, RECONSTRUCTION AND WINDING UP
....................................................
 
9
 
7.
 
VARIATION OF CAPITAL
................................................................................................
 
10
 
8.
 
ALTERATIONS
.................................................................................................................
 
11
 
9.
 
MISCELLANEOUS
............................................................................................................
 
11
 
10.
 
AVAILABLE SHARES
.......................................................................................................
 
12
 




--------------------------------------------------------------------------------


 

1.    
DEFINITIONS AND INTERPRETATION

 

   1.1  
In this Scheme, unless the context otherwise requires:-

 
"3-Year Option", "5-Year Option" and "7-Year Option" have the meanings given in
sub-rule 3.2 below;
 
"Associated Company" means an associated company within the meaning given to
that expression by section 187(2) of the Taxes Act 1988 for the purposes of
paragraph 23 of Schedule 9;
 
"the Board" means the board of directors of the Company or a committee appointed
by them;
 
"Bonus Date", in relation to an option, means:-
 

1.1.1    
in the case of a 3-Year Option, the earliest date on which the bonus is payable,

 

1.1.2    
in the case of a 5-Year Option, the earliest date on which a bonus is payable,
and

 

1.1.3    
in the case of a 7-Year Option, the earliest date on which the maximum bonus is
payable;

 
and for this purpose "payable" means payable under the Savings Contract made in
connection with the option;
 
"Common Stock" means the Class A Common Stock of the Company, par value $0.01
per share;
 
"the Company" means Constellation Brands, Inc., a company organised under the
laws of the State of Delaware in the USA;
 
"the Grant Day" shall be construed in accordance with sub-rule 2.1 below;
 
"Participant" means a person who holds an option granted under this Scheme;
 
"Participating Company" means the Company or any Subsidiary to which the Board
has resolved that this Scheme shall for the time being extend;
 
"Savings Body" means any building society, institution authorised under the
Banking Act 1987 or relevant European institution (within the meaning of
Schedule 15A to the Taxes Act 1988) with which a Savings Contract can be made;
 
"Savings Contract" means an agreement to pay monthly contributions under the
terms of a certified contractual savings scheme, within the meaning of section
326 of the Taxes Act 1988, which has been approved by the Inland Revenue for the
purposes of Schedule 9;
 
"Schedule 9" means Schedule 9 to the Taxes Act 1988;
 
- 1 -

--------------------------------------------------------------------------------


 
"Subsidiary" means a body corporate which is a subsidiary of the Company (within
the meaning of section 736 of the Companies Act 1985) and of which the Company
has control (within the meaning of section 840 of the Taxes Act 1988);
 
"the Taxes Act 1988" means the Income and Corporation Taxes Act 1988;
 
and expressions not otherwise defined in this Scheme have the same meanings as
they have in Schedule 9.
 

  1.2  
Any reference in this Scheme to any enactment includes a reference to that
enactment as from time to time modified, extended or re-enacted.

 

1.3  
Expressions in italics are for guidance only and do not form part of this
Scheme.

 
 

2.    
ELIGIBILITY

 

2.1  
Subject to sub-rule 2.5 below, an individual is eligible to be granted an option
on any day ("the Grant Day") if (and only if):-

 

2.1.1  
he is on the Grant Day an employee or director of a company which is a
Participating Company; and

 

2.1.2  
he either satisfies the conditions specified in sub-rule 2.2 below or is
nominated by the Board for this purpose.

 

2.2  
The conditions referred to in sub-rule 2.1.2 above are that the individual:-

 

2.2.1  
shall at all times during the qualifying period have been an employee (but not a
director) or a full-time director of the Company or a company which was for the
time being a Subsidiary; and

 

2.2.2  
was at the relevant time chargeable to tax in respect of his employment or
office under Case I of Schedule E.

 

2.3  
For the purposes of sub-rule 2.2 above:-

 

2.3.1  
the relevant time is the date on which any invitation is given under Rule 3.6
below or such other time during the period of 5 years ending with the Grant Day
as the Board may determine (provided that no such determination may be made if
it would have the effect that the qualifying period would not fall within that
5-year period);

 

2.3.2  
there shall be no qualifying period prior to the relevant time unless the Board
determines otherwise (provided that no determination may be made if it would
have the effect that the qualifying period would not fall within the said 5-year
period);

 
- 2 -

--------------------------------------------------------------------------------


 

2.3.3  
an individual shall be treated as a full-time director of a company if he is
obliged to devote to the performance of the duties of his office or employment
with the company not less than 25 hours a week;

 

2.3.4  
Chapter I of Part XIV of the Employment Rights Act 1996 shall have effect, with
any necessary changes, for ascertaining the length of the period during which an
individual shall have been an employee or a full-time director and whether he
shall have been an employee or a full-time director at all times during that
period.

 

2.4  
Any determination of the Board under paragraph 2.3.1 or 2.3.2 above shall have
effect in relation to every individual for the purpose of ascertaining whether
he is eligible to be granted an option on the Grant Day.

 

2.5  
An individual is not eligible to be granted an option at any time if he is at
that time ineligible to participate in this Scheme by virtue of paragraph 8 of
Schedule 9 (material interest in close company).

 
 

3.    
GRANT OF OPTIONS

 

3.1  
Subject to Rule 4 below, the Board may grant an option to acquire shares of
Common Stock which satisfy the requirements of paragraphs 10 to 14 of Schedule 9
(fully paid up, unrestricted, ordinary share capital), upon the terms set out in
this Scheme, to any individual who:-

 

3.1.1  
is eligible to be granted an option in accordance with Rule 2 above, and

 

3.1.2  
has applied for an option and proposed to make a Savings Contract in connection
with it (with a Savings Body approved by the Board) in the form and manner
prescribed by the Board,

 
and for this purpose an option to acquire includes an option to purchase and an
option to subscribe.
 

3.2  
The type of option to be granted to an individual, that is to say a 3-Year
Option, a 5-Year Option or a 7-Year Option, shall be determined by the Board or,
if the Board so permits, by the individual; and for this purpose:-

 

3.2.1  
a 3-Year Option is an option in connection with which a three year Savings
Contract is to be made and in respect of which, subject to sub-rule 4.3 below,
the repayment is to be taken as including the bonus;

 

3.2.2  
a 5-Year Option is an option in connection with which a five year Savings
Contract is to be made and in respect of which, subject to sub-rule 4.3 below,
the repayment is to be taken as including a bonus other than the maximum bonus;
and

 
- 3 -

--------------------------------------------------------------------------------


 

3.2.3  
a 7-Year Option is an option in connection with which a five year Savings
Contract is to be made and in respect of which the repayment is to be taken as
including the maximum bonus.

 

3.3  
The amount of the monthly contribution under the Savings Contract to be made in
connection with an option granted to an individual shall, subject to sub-rule
4.3 below, be the amount which the individual shall have specified in his
application for the option that he is willing to pay or, if lower, the maximum
permitted amount, that is to say, the maximum amount which:-

 

3.3.1  
when aggregated with the amount of his monthly contributions under any other
Savings Contract linked to this Scheme or to any other savings-related share
option scheme approved under Schedule 9, does not exceed £250 or such other
maximum amount as may for the time being be permitted by paragraph 24(2)(a) of
Schedule 9;

 

3.3.2  
does not exceed the maximum amount for the time being permitted under the terms
of the Savings Contract; and

 

3.3.3  
when aggregated with the amount of his monthly contributions under any other
Savings Contract linked to this Scheme, does not exceed any maximum amount
determined by the Board.

 

3.4  
The number of shares of Common Stock in respect of which an option may be
granted to any individual shall be the maximum number which can be paid for, at
the price determined under sub-rule 3.5 below, with monies equal to the amount
of the repayment due on the Bonus Date under the Savings Contract to be made in
connection with the option.

 

3.5  
The price at which shares of Common Stock may be acquired by the exercise of
options of a particular type granted on any day shall be a price denominated in
US dollars which is determined by the Board and stated on that day, provided
that:-

 

3.5.1  
if shares of Common Stock are quoted on the New York Stock Exchange, the price
shall not be less than the Specified Percentage of the closing price of shares
of Common Stock on the New York Stock Exchange (as reported by such Exchange)
on:

 

(a)  
the dealing day last preceding the date on which invitations to apply for the
options were given pursuant to sub-rule 3.6 below, or

 

(b)  
if that dealing day does not fall within the period of 30 days (or, where
sub-rule 4.3 below applies, 42 days) ending with the day on which the options
are granted or falls prior to the date on which the Company last announced its
results, on the dealing day last preceding the day on which the options

 
- 4 -

--------------------------------------------------------------------------------


 

 
are granted or such other dealing day as may be agreed with the Inland Revenue;

 

3.5.2  
if sub-rule 3.5.1 above does not apply, the price shall not be less than the
Specified Percentage of the market value (within the meaning of Part VIII of the
Taxation of Chargeable Gains Act 1992) of shares of Common Stock, as agreed in
advance for the purposes of this Scheme with the Shares Valuation Division of
the Inland Revenue, on -

 

(a)  
the date on which invitations to apply for the options were given pursuant to
sub-rule 3.6 below, or

 

(b)  
if that date does not fall within the period of 30 days (or, where sub-rule 4.3
below applies, 42 days) ending with the day on which the options are granted, on
the day on which the options are granted or such other day as may be agreed with
the Inland Revenue; and

 

3.5.3  
in the case of an option to acquire shares of Common Stock only by subscription,
the price shall not be less than the nominal value of those shares;

 
and for this purpose "the Specified Percentage" is 80 per cent. or such other
percentage as may be specified in paragraph 25 of Schedule 9.
 

3.6  
The Board shall ensure that, in relation to the grant of options on any day:-

 

3.6.1  
every individual who is eligible to be granted an option on that day has been
given an invitation;

 

3.6.2  
the invitation specifies a period of not less than 14 days in which an
application for an option may be made; and

 

3.6.3  
every eligible individual who has applied for an option as mentioned in sub-rule
3.1 above is in fact granted an option on that day.

 

3.7  
An invitation to apply for an option may only be given within the period of 10
years beginning with the date on which this Scheme is adopted by the Company.

 

3.8  
An option granted to any person:-

 

3.8.1  
shall not, except as provided in sub-rule 5.3 below, be capable of being
transferred by him; and

 

3.8.2  
shall lapse forthwith if he is adjudged bankrupt.

 
- 5 -

--------------------------------------------------------------------------------


 

4.    
LIMIT

 

4.1  
No options shall be granted to acquire a number of shares of Common Stock which
exceeds any number ("the Limit") determined by the Board using the sterling/US
dollar exchange rate at the date the invitation to enter a Savings Contract
closes.

 

4.2  
If the grant of options on any day would but for this sub-rule cause the Limit
to be exceeded, the provisions set out in sub-rule 4.3 below shall be
successively applied (in the order in which they are set out) so far as is
necessary to ensure that the Limit is not exceeded.

 

4.3  
Those provisions are:-

 

4.3.1  
any option which would otherwise be a 7-Year Option shall be a 5-Year Option;

 

4.3.2  
the repayment under the Savings Contract shall be taken as not including a
bonus;

 

4.3.3  
unless paragraph 4.3.4 below applies, the amount of the monthly contribution
determined under sub-rule 3.3 above shall be taken as successively reduced by
0.5 per cent. thereof, 1 per cent. thereof, 1.5 per cent. thereof and so on and
then rounded up to the nearest pound, but shall not be reduced to less than the
minimum amount permitted under the terms of the Savings Contract;

 

4.3.4  
if the Board shall have decided that this paragraph is to apply, for the purpose
of determining the amount of the monthly contribution, the maximum permitted
amount referred to in sub-rule 3.3 above shall be taken as successively reduced
by £1, £2, £3 and so on, but shall not be reduced to less than the minimum
amount permitted under the terms of the Savings Contract;

 

4.3.5  
any option which would otherwise be a 5-Year Option shall be a 3-Year Option;

 

4.3.6  
the Board shall not grant any options on the day in question.

 
 

5.    
EXERCISE OF OPTIONS

 

5.1  
The exercise of any option shall be effected in the form and manner prescribed
by the Board, provided that the monies paid for shares of Common Stock on such
exercise shall not exceed the amount of the repayment made and any interest paid
under the Savings Contract made in connection with the option, so that if the
prevailing sterling/US dollar exchange rate at the time of exercise of any
option has fluctuated to the extent that fewer shares may be purchased by a
Participant than the maximum amount over which the Participant has been granted
options, the Board will adjust downwards when allotting the shares to the
Participant.

 

5.2  
Subject to sub-rules 5.3, 5.4 and 5.6 below and to Rule 6 below, an option shall
not be capable of being exercised before the Bonus Date.

 

5.3  
Subject to sub-rule 5.8 below:-

 
- 6 -

--------------------------------------------------------------------------------


 

5.3.1  
if any Participant dies before the Bonus Date, any option granted to him may
(and must, if at all) be exercised by his personal representatives within 12
months after the date of his death, and

 

5.3.2  
if he dies on or within 6 months after the Bonus Date, any option granted to him
may (and must, if at all) be exercised by his personal representatives within 12
months after the Bonus Date,

 
provided in either case that his death occurs at a time when he either holds the
office or employment by virtue of which he is eligible to participate in this
Scheme or is entitled to exercise the option by virtue of sub-rule 5.4 below.
 

5.4  
Subject to sub-rule 5.8 below, if any Participant ceases to hold the office or
employment by virtue of which he is eligible to participate in this Scheme
(otherwise than by reason of his death), the following provisions apply in
relation to any option granted to him:-

 

5.4.1  
if he so ceases by reason of injury, disability, redundancy within the meaning
of the Employment Rights Act 1996, or retirement on reaching the age of 65 or
any other age at which he is bound to retire in accordance with the terms of his
contract of employment, the option may (and subject to sub-rule 5.3 above must,
if at all) be exercised within 6 months of his so ceasing;

 

5.4.2  
if he so ceases by reason only that the office or employment is in a company of
which the Company ceases to have control, or relates to a business or part of a
business which is transferred to a person who is neither an Associated Company
of the Company nor a company of which the Company has control, the option may
(and subject to sub-rule 5.3 above must, if at all) be exercised within 6 months
of his so ceasing;

 

5.4.3  
if he so ceases for any other reason within 3 years of the grant of the option,
the option may not be exercised at all;

 

5.4.4  
if he so ceases for any other reason (except for dismissal for misconduct) more
than 3 years after the grant of the option, the option may (and subject to
sub-rule 5.3 above must, if at all) be exercised within 6 months of his so
ceasing.

 

5.5  
Subject to sub-rule 5.8 below, if, at the Bonus Date, a Participant holds an
office or employment with a company which is not a Participating Company but
which is an Associated Company or a company of which the Company has control,
any option granted to him may (and subject to sub-rule 5.3 above must, if at
all) be exercised within 6 months of the Bonus Date.

 

5.6  
Subject to sub-rule 5.8 below, where any Participant continues to hold the
office or employment by virtue of which he is eligible to participate in this
Scheme after the date on which he reaches the age of 65, he may exercise any
option within 6 months of that date.

 
- 7 -

--------------------------------------------------------------------------------


 
 

5.7  
Subject to sub-rule 5.3 above, an option shall not be capable of being exercised
later than 6 months after the Bonus Date.

 

5.8  
Where, before an option has become capable of being exercised, the Participant
gives notice that he intends to stop paying monthly contributions under the
Savings Contract made in connection with the option, or is deemed under its
terms to have given such notice, or makes an application for repayment of the
monthly contributions paid under it, the option may not be exercised at all.

 

5.9  
A Participant shall not be treated for the purposes of sub-rules 5.3 and 5.4
above as ceasing to hold the office or employment by virtue of which he is
eligible to participate in this Scheme until he ceases to hold an office or
employment in the Company or any Associated Company or company of which the
Company has control, and a female Participant who ceases to hold the office or
employment by virtue of which she is eligible to participate in this Scheme by
reason of pregnancy or confinement and who exercises her right to return to work
under the Employment Rights Act 1996 before exercising her option shall be
treated for the purposes of sub-rule 5.4 above as not having ceased to hold that
office or employment.

 

5.10  
A Participant shall not be eligible to exercise an option at any time:-

 

5.10.1  
unless, subject to sub-rules 5.4 and 5.5 above, he is at that time a director or
employee of a Participating Company;

 

5.10.2  
if he is not at that time eligible to participate in this Scheme by virtue of
paragraph 8 of Schedule 9 (material interest in close company).

 

5.11  
An option shall not be capable of being exercised more than once.

 

5.12  
Within 30 days after an option has been exercised by any person, the Board shall
allot to him (or a nominee for him) or, as appropriate, procure the transfer to
him (or a nominee for him) of the number of shares of Common Stock in respect of
which the option has been exercised, provided that:-

 

5.12.1  
the Board considers that the issue or transfer thereof would be lawful in all
relevant jurisdictions; and

 

5.12.2  
in a case where a Participating Company is obliged to (or would suffer a
disadvantage if it were not to) account for any tax (in any jurisdiction) for
which the person in question is liable by virtue of the exercise of the option
and/or for any social security contributions recoverable from the person in
question (together, the "Tax Liability"), that person has either:

 

(a)  
made a payment to the Participating Company of an amount equal to the Tax
Liability; or

 
- 8 -

--------------------------------------------------------------------------------


 

(b)  
entered into arrangements acceptable to that or another Participating Company to
secure that such a payment is made (whether by authorising the sale of some or
all of the shares of Common Stock on his behalf and the payment to the
Participating Company of the relevant amount out of the proceeds of sale or
otherwise).

 

5.13  
All shares of Common Stock allotted under this Scheme shall rank equally in all
respects with shares of Common Stock then in issue except for any rights
attaching to such shares of Common Stock by reference to a record date before
the date of the allotment.

 

5.14  
If shares of Common Stock are listed on any stock exchange, the Company shall
apply to that stock exchange for any shares of Common Stock so allotted to be
admitted thereto.

 
 

6.    
TAKEOVER, RECONSTRUCTION AND WINDING UP

 

6.1  
If any person obtains control of the Company as a result of making a general
offer to acquire shares in the Company, or having obtained control makes such an
offer, the Board shall within 7 days of becoming aware thereof notify every
Participant thereof and, subject to sub-rules 5.3, 5.4, 5.7 and 5.8 above, any
option may be exercised within one month (or such longer period as the Board may
permit) of the notification, but not later than 6 months after that person has
obtained control.

 

6.2  
For the purposes of sub-rule 6.1 above, a person shall be deemed to have
obtained control of the Company if he and others acting in concert with him have
together obtained control of it.

 

6.3  
If a compromise or arrangement is effected for the purposes of or in connection
with a scheme for the reconstruction of the Company or its amalgamation with any
other company or companies, or if the Company passes a resolution for voluntary
winding up, the Board shall forthwith notify every Participant thereof and,
subject to sub-rules 5.3, 5.4, 5.7 and 5.8 above, any option may be exercised
within one month of the notification, but to the extent that it is not exercised
within that period shall (notwithstanding any other provision of this Scheme)
lapse on the expiration of that period.

 

6.4  
If any company ("the acquiring company"):-

 

6.4.1  
obtains control of the Company as a result of making-

 

(a)  
a general offer to acquire the whole of the issued ordinary share capital of the
Company which is made on a condition such that if it is satisfied the acquiring
company will have control of the Company, or

 

(b)  
a general offer to acquire all the shares in the Company which are of the same
class as the shares which may be acquired by the exercise of options granted
under this Scheme,

 
- 9 -

--------------------------------------------------------------------------------


 
any Participant may at any time within the appropriate period (which expression
shall be construed in accordance with paragraph 15(2) of Schedule 9), by
agreement with the acquiring company, release any option which has not lapsed
("the old option") in consideration of the grant to him of an option ("the new
option") which (for the purposes of that paragraph) is equivalent to the old
option but relates to shares in a different company (whether the acquiring
company itself or some other company falling within paragraph 10(b) or (c) of
Schedule 9).
 

6.5  
The new option shall not be regarded for the purposes of sub-rule 6.4 above as
equivalent to the old option unless the conditions set out in paragraph 15(3) of
Schedule 9 are satisfied, but so that the provisions of this Scheme shall for
this purpose be construed as if:-

 

6.5.1  
the new option were an option granted under this Scheme at the same time as the
old option;

 

6.5.2  
except for the purposes of the definitions of "Participating Company" and
"Subsidiary" in sub-rule 1.1 and sub-rules 5.4.2, 5.5 and 5.9 above, the
expression "the Company" were defined as "a company whose shares may be acquired
by the exercise of options granted under this Scheme";

 

6.5.3  
the Savings Contract made in connection with the old option had been made in
connection with the new option;

 

6.5.4  
the Bonus Date in relation to the new option were the same as that in relation
to the old option.

 
 

7.    
VARIATION OF CAPITAL

 

7.1  
Subject to sub-rule 7.3 below, in the event of any variation of the share
capital of the Company, the Board may make such adjustments as it considers
appropriate under sub-rule 7.2 below.

 

7.2  
An adjustment made under this sub-rule shall be to one or more of the
following:-

 

7.2.1  
the price at which shares of Common Stock may be acquired by the exercise of any
option;

 

7.2.2  
where any option has been exercised but no shares of Common Stock have been
allotted or transferred pursuant to the exercise, the price at which they may be
acquired;

 

7.2.3  
the number of shares of Common Stock mentioned in Rule 10 below.

 

7.3  
At a time when this Scheme is approved by the Inland Revenue under Schedule 9,
no adjustment under sub-rule 7.2 above shall be made without the prior approval
of the Inland Revenue.

 
- 10 -

--------------------------------------------------------------------------------


 

7.4  
An adjustment under sub-rule 7.2 above may have the effect of reducing the price
at which shares of Common Stock may be acquired by the exercise of an option to
less than their nominal value, but only if and to the extent that the Board
shall be authorised to capitalise from the reserves of the Company a sum equal
to the amount by which the nominal value of the shares of Common Stock in
respect of which the option is exercised exceeds the price at which such shares
may be subscribed for and to apply that sum in paying up that amount on such
shares; and so that on the exercise of any option in respect of which such a
reduction shall have been made the Board shall capitalise that sum (if any) and
apply it in paying up that amount.

 
 

8.    
ALTERATIONS

 
The Board may at any time alter this Scheme, provided that no alteration shall
be made at a time when this Scheme is approved by the Inland Revenue under
Schedule 9 without the prior approval of the Inland Revenue.
 
 

9.    
MISCELLANEOUS

 

9.1  
The rights and obligations of any individual under the terms of his office or
employment with the Company or a Subsidiary shall not be affected by his
participation in this Scheme or any right which he may have to participate in
it, and an individual who participates in it shall waive all and any rights to
compensation or damages in consequence of the termination of his office or
employment for any reason whatsoever insofar as those rights arise or may arise
from his ceasing to have rights under or be entitled to exercise any option as a
result of such termination.

 

9.2  
In the event of any dispute or disagreement as to the interpretation of this
Scheme, or as to any question or right arising from or related to this Scheme,
the decision of the Board shall be final and binding upon all persons.

 

9.3  
The Company and any Subsidiary may provide money to the trustees of any trust or
any other person to enable them or him to acquire shares of Common Stock to be
held for the purposes of this Scheme, or enter into any guarantee or indemnity
for those purposes, to the extent permitted by any applicable laws.

 

9.4  
Any notice or other communication under or in connection with this Scheme may be
given by personal delivery or by sending it by post, in the case of a company to
its registered office, and in the case of an individual to his last known
address, or, where he is a director or employee of the Company or a Subsidiary,
either to his last known address or to the address of the place of business at
which he performs the whole or substantially the whole of the duties of his
office or employment.

 
- 11 -

--------------------------------------------------------------------------------


 
 

10.    
AVAILABLE SHARES

 

10.1  
No more than 2,000,000 shares of Common Stock shall be made available under this
Scheme, provided that this number may be adjusted by the Board as provided for
in Rule 7.2.3 above.

 

10.2  
The shares of Common Stock to be made available under this Scheme may be
authorised and unissued shares of Common Stock, previously issued shares of
Common Stock acquired by the Company and held as treasury shares or shares of
Common Stock purchased in the open market.

 


- 12 -

